Case: 11-60782     Document: 00511957941         Page: 1     Date Filed: 08/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 15, 2012
                                     No. 11-60782
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ELMER A. REYES-MERCADO,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A094 921 736


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Nicaraguan citizen Elmer A. Reyes-Mercado petitions this court for review
of a decision of the Board of Immigration Appeals (BIA) affirming the
Immigration Judge’s (IJ’s) order that he be removed from this country. Similar
to his filings with the BIA, Reyes-Mercado argues that he is entitled to asylum,
withholding of removal, relief under the Convention Against Torture (CAT), and
adjustment of status.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60782   Document: 00511957941     Page: 2   Date Filed: 08/15/2012

                                 No. 11-60782

      We review the BIA’s decision with respect to asylum, withholding of
removal, and CAT relief for substantial evidence. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006). Reyes-Mercado has not met this standard, as he has
not shown that the evidence compels a conclusion contrary to that reached by
the BIA. See id. Insofar as he argues that the BIA erred by determining that
he should have submitted evidence to corroborate his claims, this argument fails.
See Rui Yang v. Holder, 664 F.3d 580, 585-587 (5th Cir. 2011), cert. denied, __
S. Ct. __, 2012 WL 831496 (June 18, 2012). To the extent Reyes-Mercado
contends that the IJ and BIA should not have relied upon the Department of
State Country Report in assessing his claims, he is wrong. See Rojas v. INS, 937
F.2d 186, 190 n.1 (5th Cir. 1991). Reyes-Mercado’s argument that he is entitled
to adjustment of status misses the mark because that relief is not available from
this court. See 8 C.F.R. § 1245.2(a)(1); De Hoyos v. Mukasey, 551 F.3d 339, 341
(5th Cir. 2008); Sung v. Keisler, 505 F.3d 372, 376 (5th Cir. 2007). The petition
for review is DENIED.




                                       2